Citation Nr: 1609520	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  08-28 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left hand disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1972.  He subsequently served with the Maryland Air National Guard from 1976 to 2002, with various periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In October 2010, the Veteran testified at a Board hearing at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The matter was last before the Board in August 2015, at which time it was remanded for additional development.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his current left hand arthritis has been shown to be causally related to active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left hand disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.

The Veteran maintains that he developed his current left hand arthritis as a result of several incidents in service, namely, falling off airplanes while performing maintenance and having his left hand slammed by a door.  He states that since separation from the military he has had intermittent left hand pain that can sometimes be so severe that it wakes him up at night.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's personnel records confirm that the Veteran worked as a jet engine mechanic during service.  The Board notes that the RO found that the Veteran's service treatment records for his period of active duty from March 1968 to March 1972 are essentially unavailable; however, there are a few records available from this period of service, as well as the Veteran's National Guard records.  The Veteran's entrance and separation examinations for his period of active duty are available as part of the service personnel records that were obtained in March 2011.  These examination reports are silent for any findings related to the Veteran's left hand or fingers.  The Board also notes that the Veteran's National Guard records do not show any treatment, complaints, findings, or reports of a history related to any problems with the left hand or fingers.

In addition, the Veteran has submitted copies of a few service treatment records that are in his possession, although he reported that he does not have copies of a lot of his service treatment records.  One such record that appears to be relevant to the present claim was submitted by the Veteran on May 12, 2010.  It is a sick call treatment record that appears to be dated June 24, 1968 (although the year is unreadable on this treatment note, it can be deduced that the year was 1968 by comparing the location of the treating facility (Camp Lejeune) with the Veteran's Record of Service (showing he was at Camp Lejeune from May to July of 1968).  This treatment note indicates that the Veteran was seen for pain in the proximal interphalangeal (PIP) joint of the left index finger after it got jammed when a door slammed into it.  There was swelling and tenderness of the PIP joint, and the assessment was a strain.

The Board accepts that the Veteran is competent to report certain types of in-service injuries and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report that his left hand pain began in service, and that it has been consistently the same type of symptoms from that time to the present.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of his statements and the contemporaneous medical records.  Therefore, the Board finds that the Veteran has had continuous hand symptoms in and since service.

The Board does acknowledge that there are VA medical opinions dated October 2014 and September 2015 weighing against the claim, but finds them to be inadequate because they did not fully consider the Veteran's credible statements regarding his left hand symptoms.  The October 2014 VA examiner also provided no rationale to support his conclusion that the Veteran's left hand tenosynovitis of the index and middle fingers was less likely than not due to a steel door hitting his hands in service.

Further, an opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this case, the September 2015 VA examiner acknowledged there was a documented left hand injury while in the military which was treated.  However, the examiner relied on the absence of any other documented complaints of hand pain in service treatment records in concluding the Veteran's left hand condition was less likely as not incurred in or caused during service.  The VA examiner did not discuss the Veteran's credible lay statements that he had experienced hand pain since service.

In sum, the Board finds that the Veteran has a current diagnosis of arthritis of the left hand, and he has provided competent and credible lay testimony stating that he experienced the same symptoms of that diagnosis in and since service.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for a left hand disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left hand disorder is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


